EXHIBIT 10.1
FORM OF INDEMNITY AGREEMENT
THIS INDEMNITY AGREEMENT, effective as of September 11, 2008, between
NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation (the “Corporation”),
and  _____  (“Indemnitee”),
WITNESSETH:
WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”) or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent of the
corporation (as hereinafter defined), is performing a valuable service for the
Corporation; and
WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and
WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein:
NOW THEREFORE, in consideration of the promises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Corporation as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:
1. Services of Indemnitee. Indemnitee agrees to serve as a director or as an
officer of the Corporation, or both, so long as he or she is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and Bylaws of the Corporation, and until such time
as he or she resigns or fails to stand for election or is removed from his or
her position. Indemnitee may from time to time also perform other services at
the request, or for the convenience of, or otherwise benefiting the Corporation.
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position.

 

 



--------------------------------------------------------------------------------



 



2. Indemnification and Right of Contribution.
(a) Except as set forth below, the Corporation shall indemnify Indemnitee
against Expenses and Liabilities in connection with any Proceeding arising out
of acts or omissions of Indemnitee occurring during Indemnitee’s service as an
Agent of the Corporation to the fullest extent permitted by applicable law or
the Certificate of Incorporation of the Corporation in effect on the date hereof
or as such law or Certificate of Incorporation may from time to time be amended
(but, in the case of any such amendment, only to the extent such amendment
permits the Corporation to provide broader indemnification rights than the law
or Certificate of Incorporation permitted the Corporation to provide before such
amendment). The right to indemnification provided in the Certificate of
Incorporation shall be presumed to have been relied upon by Indemnitee in
serving or continuing to serve the Corporation as an Agent and shall be
enforceable as a contract right. Without in any way diminishing the scope of the
indemnification provided by this Section 2, the Corporation shall indemnify
Indemnitee whenever he or she is or was a party or is threatened to be made a
party to any Proceeding, including without limitation any such Proceeding
brought by or in the right of the Corporation, by reason of the fact that he or
she was an Agent or by reason of anything done or not done by Indemnitee in such
capacity, against Expenses and Liabilities actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding, including
the costs of any investigation, defense, settlement or appeal.
(b) Notwithstanding the foregoing, no indemnification shall be made with respect
to any claim, issue or matter if:
(i) indemnification is sought in connection with a claim not brought by or in
the right of the Company and it has been finally adjudicated by a court of
competent jurisdiction that, in connection with such specific claim, issue or
matter, Indemnitee failed to act (x) in good faith and (y) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
(ii) indemnification is sought in connection with a claim that is brought by or
in the right of the Company and:
(A) it has been finally adjudicated by a court of competent jurisdiction that,
in connection with such specific claim, issue or matter, Indemnitee failed to
act (x) in good faith and (y) in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company; or
(B) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to such specific claim,
Indemnitee shall not be entitled to payment of Expenses and Liabilities
hereunder with respect to such claim, issue or matter unless the Court of
Chancery or another court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses and Liabilities which such court shall deem
proper; or
(C) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law, Indemnitee shall not be
entitled to payment of Expenses and Liabilities hereunder.

 

2



--------------------------------------------------------------------------------



 



In addition to, and not as a limitation of, the foregoing, the rights of
indemnification of Indemnitee provided under this Agreement shall include those
rights set forth in Sections 3, 6, 7, 8, and 12 below.
(c) Indemnitee shall be paid promptly by the Corporation all amounts necessary
to effectuate the foregoing indemnity.
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses and Liabilities, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee shall be advanced from time to time by the Corporation to Indemnitee
within thirty (30) days after the Corporation’s receipt of a written request for
an advance of Expenses, whether prior to or after final disposition of a
Proceeding (except to the extent that there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including without limitation any Proceeding brought by or in the
right of the Corporation. The written request for an advancement of any and all
Expenses under this paragraph shall contain reasonable detail of the Expenses
incurred by Indemnitee. If required by law at the time of such advance,
Indemnitee hereby agrees to repay the amounts advanced if it is ultimately
determined that Indemnitee is not entitled to be indemnified pursuant to the
terms of this Agreement.
4. Limitations. The foregoing indemnity and advancement of Expenses shall apply
only to the extent that Indemnitee has not been indemnified and reimbursed
pursuant to such insurance as the Corporation may maintain for Indemnitee’s
benefit, or otherwise; provided, however, that notwithstanding the availability
of such other indemnification and reimbursement, Indemnitee may claim
indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Corporation, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Corporation.
5. Insurance and Funding. The Corporation may purchase and maintain insurance to
protect itself and/or Indemnitee against any Expenses and Liabilities in
connection with any Proceeding to the fullest extent permitted by applicable
laws. The Corporation may create a trust fund, grant an interest or use other
means (including, without limitation, a letter of credit) to ensure the payment
of such amounts as may be necessary to effect indemnification or advancement of
Expenses as provided in this Agreement.

 

3



--------------------------------------------------------------------------------



 



6. Procedure for Determination of Entitlement to Indemnification.
(a) Whenever Indemnitee believes that he or she is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation. Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification. In any
event, Indemnitee shall submit such claim for indemnification within a
reasonable time not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, final termination or other disposition or
partial disposition of any Proceeding, whichever is the later date for which
Indemnitee requests indemnification. The President or the Secretary or other
appropriate officer shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made such request. Determination of Indemnitee’s entitlement to indemnification
shall be made not later than ninety (90) days after the Corporation’s receipt of
his or her written request for such indemnification; provided that any request
for indemnification for Liabilities, other than amounts paid in settlement,
shall have been made after a determination thereof in a Proceeding.
(b) Indemnitee shall be entitled to select the forum in which Indemnitee’s
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 6(a). The forum
shall be any one of the following:

  (i)   The stockholders of the Corporation;     (ii)   A quorum of the Board of
Directors consisting of Disinterested Directors;     (iii)   Independent Legal
Counsel, who shall make the determination in a written opinion; or     (iv)   A
panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators selected. If for any
reason three arbitrators are not selected within thirty (30) days after the
appointment of the first arbitrator, then selection of additional arbitrators
shall be made by the American Arbitration Association. If any arbitrator resigns
or is unable to serve in such capacity for any reason, the American Arbitration
Association shall select such arbitrator’s replacement. The arbitration shall be
conducted pursuant to the commercial arbitration rules of the American
Arbitration Association now in effect.

If Indemnitee fails to make such designation, his or her claim shall be
determined by an appropriate court of the State of Delaware.

 

4



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief.
7. Fees and Expenses of Independent Legal Counsel. The corporation agrees to pay
the reasonable fees and expenses of Independent Legal Counsel or a panel of
three arbitrators should such Counsel or such panel or arbitrators be retained
to make a determination of Indemnitee’s entitlement to indemnification pursuant
to Section 6 of this Agreement, and to fully indemnify such Counsel or
arbitrators against any and all expenses and losses incurred by any of them
arising out of or relating to this Agreement or their engagement pursuant
hereto.
8. Remedies of Indemnitee.
(a) In the event that (i) a determination is made hereunder that Indemnitee is
not entitled to indemnification, (ii) advances of Expenses are not made pursuant
to this Agreement, (iii) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement, or
(iv) Indemnitee otherwise seeks enforcement of this Agreement, Indemnitee shall
be entitled to a final adjudication in an appropriate court of the State of
Delaware of his or her rights. The Corporation shall not oppose Indemnitee’s
right to seek any such adjudication.
(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 8 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he or she is not entitled to indemnification.
(c) If a determination that Indemnitee is not entitled to indemnification has
been made pursuant to Section 6 hereof or otherwise pursuant to the terms of
this Agreement, the Corporation shall be bound by such determination in the
absence of (i) a misrepresentation of a material fact by Indemnitee or (ii) a
specific finding (which has become final) by an appropriate court of the State
of Delaware that all or any part of such indemnification is expressly prohibited
by law.
(d) In any court proceeding pursuant to this Section 8, the Corporation shall be
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation shall stipulate in any
such court that the Corporation is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary.
(e) Expenses reasonably incurred by Indemnitee in connection with his or her
request for indemnification under this Agreement, seeking enforcement of this
Agreement or to recover damages for breach of this Agreement shall be borne by
the Corporation.

 

5



--------------------------------------------------------------------------------



 



9. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
10. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.
11. Notice to Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
which it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice; nor will such omission relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:
(a) The Corporation will be entitled to participate therein at its own expense;
and
(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee with respect to such Proceeding. After notice from
the Corporation to Indemnitee of its election to assume the defense thereof, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ his or her own counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless:

  (i)   The employment of counsel by Indemnitee has been authorized by the
Corporation;     (ii)   Indemnitee shall have reasonably concluded that counsel
engaged by the Corporation may not adequately represent Indemnitee;     (iii)  
The Corporation shall not in fact have employed counsel to assume the defense in
such Proceeding or shall not in fact have assumed such defense and be acting in
connection therewith with reasonable diligence;

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

 

6



--------------------------------------------------------------------------------



 



(c) The Corporation shall not settle any Proceeding in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.
12. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed effective upon
personal delivery to the party to be notified (or upon the date of attempted
delivery where delivery is refused) or, if sent by telecopier, telex, telegram,
or other facsimile means, upon receipt of appropriate confirmation of receipt,
or upon deposit with the United States Postal Service, by registered or
certified mail, or next day air courier, with postage and fees prepaid and
addresses to the party entitled to such notice at the following address:

  (a)   If to Indemnitee, to:         NAME
ADDRESS
ADDRESS     (b)   If to the Corporation, to:         Neurobiological
Technologies, Inc.
2000 Powell Street, Suite 800
Emeryville CA 94608
Attention: President

or at such other address as such party may designate by ten (10) days’ advance
written notice to the other party to this Agreement.
13. Non-exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may now or in the future be
entitled under Delaware General Corporation Law, the Corporation’s Certificate
of Incorporation or Bylaws, or any agreements, vote of stockholders resolution
of the Board of Directors or otherwise.

 

7



--------------------------------------------------------------------------------



 



14. Certain Definitions.
(a) “Agent” shall mean any person who is or was a director, officer, employee,
agent, fiduciary, joint venturer, partner, manager or other official of the
Corporation or a subsidiary or an affiliate of the Corporation, or any other
entity (including, without limitation, an employee benefit plan) either at the
request of, for the convenience of, or otherwise to benefit the Corporation or a
subsidiary of the Corporation.
(b) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
(c) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he or she is otherwise not compensated by the
Corporation) actually and reasonably incurred in connection with a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.
(d) “Final Adverse Determination” and “final adjudication” shall mean that a
determination that Indemnitee is not entitled to indemnification hereunder shall
have been made and either (1) a final adjudication in a Delaware court pursuant
to Section 8(a) hereof shall have denied Indemnitee’s right to indemnification
hereunder, or (2) Indemnitee shall have failed to file a complaint in a Delaware
court pursuant to Section 8(a) for a period of one hundred twenty (120) days
after the determination made pursuant to Section 6 hereof.
(e) “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as an Agent, and thereafter so long as
Indemnitee shall be subject to any possible Proceeding arising out of acts or
omissions of Indemnitee as an Agent.
(f) “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) and that neither is presently nor in the past five
(5) years has been retained to represent: (i) the Corporation, in any material
matter, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties, or amounts paid in settlement) of any Proceeding.
(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.

 

8



--------------------------------------------------------------------------------



 



15. Binding Effect, Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.
16. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be invalid, illegal or unenforceable for any reason
whatsoever:
(a) the validity, legality and enforceability of the remaining of this Agreement
shall not in any way be affected or impaired thereby; and
(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
17. Governing law and Interpretation of Agreement. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents entered into and
to be performed entirely within Delaware. If the laws of the State of Delaware
are hereafter amended to permit the Corporation to provide broader
indemnification rights than said laws permitted the Corporation to provide prior
to such amendment, the rights of indemnification and advancement of expenses
conferred by this Agreement shall automatically be broadened to the fullest
extent permitted by the laws of the state of Delaware, as so amended.
18. Consent of Jurisdiction. The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
19. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 12 hereof.

 

9



--------------------------------------------------------------------------------



 



20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

                  NEUROBIOLOGICAL TECHNOLOGIES, INC.    
 
           
 
  By        
 
     
 
Paul E. Freiman, President and CEO    
 
                INDEMNITEE    
 
           
 
                          (Signature)    

 

10